
	
		II
		109th CONGRESS
		2d Session
		S. 3966
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide assistance to States and nongovernmental
		  entities to initiate public awareness and outreach campaigns to reduce teenage
		  pregnancies.
	
	
		1.Short titleThis Act may be cited as the
			 HOPE Youth Pregnancy Prevention
			 Act.
		2.Amendment to the
			 Public Health Service
			 ActPart P of title
			 III of the Public Health Service Act
			 (42 U.S.C.
			 280g et seq.) is amended by adding at the end the
			 following:
			
				399Q.Youth
				pregnancy prevention
					(a)At-Risk teen
				pregnancy prevention grants
						(1)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to carry out teenage pregnancy prevention activities that
				are targeted at areas with large ethnic minorities and other youth at-risk of
				becoming pregnant.
						(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), an entity shall—
							(A)be a State or
				local government or a private nonprofit entity; and
							(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(3)Eligible
				activitiesActivities carried out under a grant under this
				subsection may include—
							(A)youth development
				for adolescents;
							(B)work-related
				interventions and other educational activities;
							(C)parental
				involvement;
							(D)teenage outreach;
				and
							(E)clinical
				services.
							(b)Multimedia
				public awareness and outreach grants
						(1)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to establish multimedia public awareness campaigns to
				combat teenage pregnancy.
						(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), an entity shall—
							(A)be a State
				government or a private nonprofit entity; and
							(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(3)ActivitiesThe
				purpose of the campaigns established under a grant under paragraph (1) shall be
				to prevent teenage pregnancy through the use of advertising using television,
				radio, print media, billboards, posters, the Internet, and other methods
				determined appropriate by the Secretary.
						(4)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				applicants that express an intention to carry out activities that target ethnic
				minorities and other at-risk youth.
						(c)Authorization
				of appropriationsThere are authorized to be appropriated—
						(1)to carry out
				subsection (a), $30,000,000 for each of fiscal years 2007 through 2011;
				and
						(2)to carry out
				subsection (b), $20,000,000 for each of fiscal years 2007 through
				2011.
						.
		
